BLEDSOE, District Judge
(after stating facts as above). In these cases, involving the same patents, motions for a further and fuller statement of particulars have been made, both by plaintiff and the re*627spective defendants, and interrogatories have been propounded ’ey the plaintiff, pursuant to equity rule 58 (198 Fed. xxxiv, 115 C. C. A. xxxiv), and to all of those objection is made.
j 1 j Without going into detail in. the premises, in accordance with the views heretofore expressed by tlie court at a previous argument of ibese matters, this court is disposed to accept tlie suggestions indulged in by Judge Augustus N. Hand of the Southern District of New York, contained in McLeod Tire, Corp. v. B. F. Goodrich Co., 268 Fed. 205, 206. It is there said:
“It has been the practice in this district to attempt to simplify the issues and limit the testimony necessary at the trial by allowing1 inspection and compelling answer to interroga torios in patent eases very liberally. We have stopped little short of requiring almost everything except the names of witnesses and such information as would enable the int errogator to bring forward untruthful testimony to meet the evidence of his adversary.”
In the presence of the great mass of accumulated and growing litigation with which this court is now burdened, I am determined to use every reasonable and just means at my command to simplify and lessen the issues in any controversy demanding my consideration and adjudication. In that spirit and in all cases, I will make effort to confine the testimony to be adduced to those matters which are material and relevant and those only, and in addition will seek to narrow and limit the. issues so that only the real subsisting points of controversy-will be exhibited.
[2] In this wise, the plaintiff, in patent cases, for instance, will he required to state the precise right asserted by him and the precise trespass upon that right alleged to have been committed by the defendant; the defendant on his part, setting up matters o f anticipation or the like, will be required to state the precise nature of the right thus asserted by him which is claimed to amount to a defense, etc. This will not require that either party shall write a brief, or anything in the nature of a brief. It docs not mean the giving or stating of reasons for the attitude assumed or the right claimed, it simply means that there shall be a definite, succinct, and precise assertion of the thing that is relied on, either in support of claimed relief or by way of defense. I think such a course of procedure will conduce to added clarity in the statement and understanding of the issues involved, and will bring about a much hoped for economy in the matter of effort, time, and money. Litigation should not only be conducted with all due celerity; it ought to be conducted as cheaply as possible, in order that relief, to whomsoever due, may be accorded with as little cost, both to the individual and to tlie community, as the reasonable necessities of the case may require. These views I think are supported in spirit by the conclusions announced by Judge (now Mr. Justice) Clarke, in Coulston v. Franke Steel Range Co. (D. C.) 221 Fed. 669, by Judge Learned Hand, in Grand Rapids Show Case Co. v. Straus (D. C.) 229 Fed. 199 and by Judge Mayer, in Dick Co. v. Underwood Typewriter Co. (D. C.) 235 Fed 300.
It is obvious, of course, that this program may not be given, any effective enforcement, except in virtue of the cordial co-operation of *628the bar. This the court expects and has a right to receive. Much of the criticism indulged in against the courts arises because of the expensive and long drawn out course that litigation all too frequently has to take. This court is determined that as little as possible of this criticism shall be laid at the door of the court itself. It will be true, of course, that the court itself cannot frame or specify the issues, and it must rely upon the disposition -of counsel to accommodate itself to the attitude of the court, for a proper realization of the ultimate end in view.
[3] In this behalf, too, it ought not to require special mention that, in the matter of more sharply defining the issues in a controversy, the court will at no time lend countenance to the doing of anything that will result in injustice. Its aim is to do justice in the premises, and it will not be led hastily, by its ambition in that behalf, to do that which will result in injustice in any instance. For example: Any party who may have been limited by a statement of a particular issue or claim upon which he relies, and who for any reason acquires information subsequently justifying or requiring the assertion of a different or broader claim, will be permitted, acting with due promptness, to amend his claim so made or previously stated.
[4] In conformity with these views, in E-99, the plaintiff will be required, in response to defendants’ motion for further particulars, to make answer to particulars specified in paragraphs 1, 2, the first portion of paragraph 3, paragraph 4 with respect both to clauses (a) and (b), paragraphs 5, 6, 7, and the first part of paragraph 8. The latter part of paragraph 3 calls merely for argument on the part of plaintiff, and is not proper to be elicited at this time. The latter part of paragraph 8 is also argument, or mere descent into unnecessary detail. The same ruling, for the same reasons, will apply to the request for further particulars made of plaintiff in E-100. The motion of plaintiff for further particulars to be stated by defendants will he granted as to paragraphs 1, 2, 4, and 6 in each of the cases. Paragraphs 3 and 5 call for argument only, and not such statement of facts as the court is persuaded plaintiff is entitled to.
[5] Objection is urged on various grounds against the interrogatories propounded by plaintiff. It seems to be the rule, supported by reason and authority, that unless plaintiff has specifically waived such penalty, a defendant may not be required to answer interrogatories, if such answer will or may eventuate in the imposition of a penalty by way of treble damages. Speidel Co. v. Barstow Co. (D. C.) 232 Fed. 617. In addition, the questions propounded by the plaintiff to the defendants call for conclusions, rather than facts.
In consequence, the objections to the interrogatories submitted are sustained.